DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7,9-11, 13-14, and 16) in the reply filed on 09/05/2022 is acknowledged.  The traversal is on the ground(s) that “Group I is related to a system for controlling outputting of light towards objects, Group II is related to a method for controlling outputting of light toward objects, and Group III is directed to a system for controlling outputting of light towards objects. Applicant respectfully submits that there would NOT be a serious burden on the examiner if restriction is not applied. This is because all three Groups deal with controlling outputting of light towards objects. Furthermore, both Group I and Group III are in the same classification (CPC B23K/032) and Group II is in the same classification, but different subclass (CPC B23K26/062).”  This is not found persuasive because applicant merely argues the inventions would not be a serious burden in search without detail explanation. Examiner respectfully point out the inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 18 can be practiced  by another an material different apparatus or by hand, the step of controlling the output of second output light and directing thereof towards the object can be manually performed by operator, such as operator can turn on/off the power of the light source and adjust the direction of light source.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 18 can be practiced  by another an material different apparatus or by hand, the step of controlling the output of second output light and directing thereof towards the object can be manually performed by operator, such as operator can turn on/off the power of the light source and adjust the direction of light source.
Inventions I and III are directed to related a system for controlling outputting of light towards objects. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions I and III are not capable of use together and have materially different design, mode of operation, function, and effect, such as invention I as claimed in claim 1 includes a detection subsystem configured to detect, for at least one object, one or more values of object characteristics in a passive and/or active manner, the object characteristics comprising, at least, electromagnetic absorption characteristics, wherein the active detection of object characteristic values is performed by outputting first output light such that the object remains structurally intact on a macroscopic scale; and a controller configured to control, based on the detected object characteristics values, at least one operational parameter value of the at least one light source such that at least some of the second output light that is directed towards the object has electromagnetic characteristics that correspond to the detected values of the electromagnetic absorption characteristics of the object, in order to structurally change, on a macroscopic scale, at least part of the respective object, wherein the first output light has lower power than the second output light, which is not required in invention III; Invention III as claimed  in claim 35 includes a detection subsystem configured to detect, for at least one object, one or more values of object characteristics of each object for causing an effect thereto, the object characteristics values comprising at least: one or more optical absorption wavelengths and/or wavelength bands best absorbed by the respective object, wherein the detection of the object characteristics values is performed in a passive manner and/or active manner by outputting first output light towards the object such that the object remains structurally intact on a macroscopic scale; and a controller, operatively associated with the detection subsystem and with the light source subsystem, the controller being configured to control, based on the detected object characteristics values, output of the second output light from one or more light sources and to direct the second output light towards the object, at least by selecting one or more optical output light wavelengths and/or wavelength bands that correspond to the one or more detected values of optical absorption wavelengths and/or wavelength bands best absorbed by the object, in order to structurally change at least part of the respective object on a macroscopic scale.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the invention requires a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; the invention is likely to raise different non-prior artissues under 35U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities:  
The sign “-“ should be removed. 
Appropriate correction is required.

Claim Interpretation
The term “and/or” is understood according the definition of  the specification: “Unless otherwise stated, the use of the expression “and/or” between the last two members of a list of options for selection indicates that a selection of one or more of the listed options is appropriate and may be made. Further, the use of the expression “and/or” may be used interchangeably with the expressions “at least one of the following”, “any one of the following” or “one or more of the following”, followed by a listing of the various options.”

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detection subsystem configured to detect, for at least one object, one or more values of object characteristics in a passive and/or active manner, the object characteristics comprising, at least, electromagnetic absorption characteristics” in claim 1;
“a verification and learning subsystem, configured to measure an actual effect caused to the object by the output light directed towards the object and to store and/or display verification information” in claim 13;
“at least one beam directing mechanism (BDM) for directing light outputted by each of the at least one light source towards the object” in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the term “at least one desired effect” in claim is a relative term which renders the claim indefinite. The term “at least one desired effect”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The standard and the requirement of “desired effect” is unclear. Is the desired effect predetermined? Or determined by operator?
For the purpose of examination, the limitation “at least one desired effect” is interpreted to the effect by 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 13-14 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reeves-Hall (US 2011/0284510).

    PNG
    media_image1.png
    593
    810
    media_image1.png
    Greyscale

Regarding claim 1, Reeves-Hall teaches a system (laser processing systems 10B) for controlling outputting of light towards objects (see para.[0001] “The present invention relates to methods and apparatus for the laser processing of a work material, such as, for example, a metal, semiconductor, plastic or any other material amenable to processing with electromagnetic radiation.”), the system (laser processing systems 10B) comprising: 
a detection subsystem (capture head 89) configured to detect, for at least one object, one or more values of object characteristics in a passive and/or active manner (See para.[0043] “a laser system 10B can include a separate capture head 89 for capturing optical energy representative of the optical signature.”), the object characteristics comprising, at least, electromagnetic absorption characteristics (See para.[0009] “sensing a characteristic of the optical signature can comprise sensing optical energy generated by a non-linear process; sensing optical energy of a harmonic of at least a second order of the non-linear process; sensing a wavelength spectrum; sensing an absorption spectrum; sensing optical energy generated by an upconversion process; sensing optical energy generated by a downconversion process”), 
wherein the active detection of object characteristic values is performed by outputting first output light such that the object remains structurally intact on a macroscopic scale [Examiner’s note: This limitation is an intended use of the detection subsystem. Reeves-Hall teaches the detection subsystem as shown above, and see abstract “directing a laser beam of optical energy from a laser to a work material; processing the work material with the laser beam of optical energy in accordance with at least one processing parameter to modify the work material, the processing of the work material having associated therewith an optical signature; sensing a characteristic of the optical signature; and varying the at least one processing parameter responsive to the sensing of the characteristic of the optical signature.];  
a light source subsystem (laser 20) comprising at least one light source (laser 20) configured to generate second output light and directing the second output light (optical energy 32) towards an object (work material 12); and a controller (controller 40) configured to control, based on the detected object characteristics values, at least one operational parameter value of the at least one light source  (see para.[0046] “The laser processing systems 10A and 10B can be configured such that the controller 40 varies at least one processing parameter of the laser processing of the work material 12 responsive to the sensing of a characteristic (e.g., an optical emission resulting from an upconversion process) of the optical signature.) such that at least some of the second output light that is directed towards the object has electromagnetic characteristics that correspond to the detected values of the electromagnetic absorption characteristics of the object, in order to structurally change, on a macroscopic scale, at least part of the respective object, wherein the first output light has lower power than the second output light [Examiner’s note: the laser 20 is capable to output optical energy towards the object has electromagnetic characteristics that correspond to the detected values of the electromagnetic absorption characteristics of the object.]

Regarding claim 2, Reeves-Hall teaches the electromagnetic absorption characteristics comprise one or more optical absorption wavelengths and/or wavelength bands best absorbed by the object  (See para.[0009] “sensing a characteristic of the optical signature can comprise sensing optical energy generated by a non-linear process; sensing optical energy of a harmonic of at least a second order of the non-linear process; sensing a wavelength spectrum; sensing an absorption spectrum; sensing optical energy generated by an upconversion process; sensing optical energy generated by a downconversion process”).

Regarding claim 3, Reeves-Hall teaches the light source subsystem is configured to selectively output light in multiple wavelengths and/or wavelength bands (see para.[0017 “ The laser beam of optical energy can comprise one or more wavelengths.”).

Regarding claim 4, Reeves-Hall teaches he light source subsystem comprises a tunable laser device (laser 20)

Regarding claim 5, Reeves-Hall teaches the at least one operational parameter value of the light source subsystem comprises one or more of the following: output light wavelength; output light wavelength band; output light amplitude, intensity or power; output light electromagnetic flux, output light focusing level, output light spatial coherence level, output light emission duration, output light emission frequency, and/or output light phase (See para.[0036] “The controller 40 can control, for example, one or more of the modes of operation (pulsed, continuous wave (CW), quasi-CW, etc.) of the laser 20 as well as the output power, wavelength, pulse width, pulse repetition frequency, duty cycle, or pulse energy of pulses provided by the laser. The laser 20 can comprise a CW laser capable of producing primarily long pulses. As another example, laser 20 can comprise a Q-switched laser generating nanosecond pulses or an ultrafast laser, such as a picosecond or femtosecond laser. The controller 40 can control the laser head 30 for varying the spot size, focal length, focal depth, etc. of the laser beam of optical energy 32. “)

Regarding claim 9, Reeves-Hall teaches wherein the measuring of the values of optical electromagnetic absorption characteristics is carried out in a passive manner, by measuring light reflected from the object (See fig.1B, capture head 89 measures the characteristic of the optical signature by measuring light reflected from the object.)

Regarding claim 10, Reeves-Hall teaches the object characteristics further comprise one or more of: object relative position and/or orientation relative to at least one reference position; distance between the object and the at least one light source; environmental parameter values, in an area in which the object and/or the at least one light source are located; object material composition; object size; object weight; object material density; object surface area; object shape; object velocity; and/or object acceleration (see para.[0046] “The laser processing systems 10A and 10B can be configured such that the controller 40 varies at least one processing parameter of the laser processing of the work material 12 responsive to the sensing of a characteristic (e.g., an optical emission resulting from an upconversion process) of the optical signature. and para.[0050] “Process parameters that can be adjusted responsive to sensing one or more characteristics of the optical signature can include one or more of, for example, positioning of the laser beam 32 relative to the work material 12, including the location and orientation of the beam relative to the work material 12 as well as the relative movement therebetween.” Hence,  the object characteristics comprise object relative position and/or orientation relative to at least one reference position.)

Regarding claim 11, Reeves-Hall teaches the controller is further configured to control one or more of the at least one operational parameter value, according to at least one desired effect to be caused to the object that structurally changes at least part of the respective object (See the discussion in claim 1, Reeves-Hal teaches the controller is configured control one or more operational parameter value, hence operator can manipulate the controller to achieve the desired processing result of the workpiece.).

Regarding claim 13, Reeves-Hall teaches a verification and learning subsystem, configured to measure an actual effect caused to the object by the output light directed towards the object and to store and/or display verification information [Examiner’s note: Reeves-Hall teaches the capture head 89 and controller 40 configured to measure the actual caused to the object by the output light, and during the signal transmission, the sensed/measured data is inherently stored in a memory. Therefore, Examiner intercepted the verification and learning subsystem is merely a portion of the capture head 89 and controller 40.]

Regarding claim 14, Reeves-Hall teaches the light source subsystem and the controller are configured to simultaneously output and direct light from the at least one light source towards multiple different objects, and wherein the controller is configured to adjust the at least one operational parameter value of the at least one light source, according to the values of object characteristics of each object [Examiner’s note: This limitation is an intended use of the light source subsystem. Since Reeves-Hall teaches the light source subsystem and the controller as shown in claim 1, operator can use the light source subsystem and the controller to perform the claimed function.]

Regarding claim 16, Reeves-Hall teaches the detection subsystem is further configured to detect location of each object (see para.[0046] “The laser processing systems 10A and 10B can be configured such that the controller 40 varies at least one processing parameter of the laser processing of the work material 12 responsive to the sensing of a characteristic (e.g., an optical emission resulting from an upconversion process) of the optical signature. and para.[0050] “Process parameters that can be adjusted responsive to sensing one or more characteristics of the optical signature can include one or more of, for example, positioning of the laser beam 32 relative to the work material 12, including the location and orientation of the beam relative to the work material 12 as well as the relative movement therebetween.” Hence, capture head 89 is capable to detect location of each object), and wherein the light source subsystem further comprises at least one beam directing mechanism (BDM) (laser head 30, position system 50 and articulated arm 52) for directing light outputted by each of the at least one light source towards the object (See para.[0036] “the controller 40 can control a positioning system 50 that mounts the laser head 30 on an articulated arm 52 for translation of the laser head 30 along, or rotation of the laser head 30 about, a selected axis or selected axes. The work bed 14 can include provision for its translation or rotation about or translation along a selected axis or selected axes, and the controller 40 can control one or both of the positioning of the work bed 14 and the laser head 30.”) .

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Reeves-Hall alone or in combination does not teach or suggest the limitation “the detection subsystem is configured to detect one or more values of object characteristics by: measuring optical electromagnetic absorption characteristics of the object; detecting one or more materials from which the object or part thereof is made of and identify the electromagnetic absorption characteristics, according to the detected one or more materials; acquiring and analyzing visual data of the object for determining identity thereof and detecting its respective values of object characteristics comprising at least electromagnetic absorption characteristics, according to the determined identity of the respective object.” in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761